TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00222-CV




Pryor Custom Homes, L.P.; RPCH Management, L.L.C.
and Edmund R. Pryor, Appellants

v.

Mid-Continent Casualty Company, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN401390, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        The parties have filed an agreed motion to dismiss this appeal.  We grant their motion
and dismiss this appeal.
 
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Patterson and Waldrop
Dismissed on Agreed Motion
Filed:   October 19, 2005